Citation Nr: 0906944	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-39 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed 
as a result of asbestos exposure in service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as obstructions in the 
lungs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
 
Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1960 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's asbestosis 
is due to any incident or event in his active service, to 
include any exposure to asbestos in service.

2.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's COPD is 
due to any incident or event in active service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103(a), 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2005 rating 
decision, October 2005 SOC, and October 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.
 
The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran's military records show that he served in the 
Navy aboard the USS Bon Homme Richard, and he wrote in 
November 2004 that he also served on the USS Ranger.  His 
service treatment records (STRs) and examinations are 
negative for any complaints, findings, or treatment of any 
chronic pulmonary disorder, and no exposure to asbestos is 
indicated therein.

The Veteran's post-service treatment records show that at a 
July 2000 examination arranged by QTC Services he complained 
of COPD and said that he had been progressively getting 
shortness of breath.  He would become dyspneic after walking 
about half a mile, was not taking any medications, had a 
productive cough, and smoked two packs of cigarettes a day.  
On examination, the Veteran's lungs had decreased breath 
sound symmetrically and were clear without any wheezes, 
rales, or rhonchi.  Pulmonary function testing showed an FEV1 
of 4.38 (107 percent of predicted), an FVC of 6.61 (126 
percent of predicted), and an FEV1/FVC of 66 percent (85 
percent of predicted).  The examiner noted that the Veteran 
had difficulty getting FVC and FEV1 matches during testing 
but that there was a definite and significant response to 
bronchodilators consistent with reactive airway disease.  X-
rays of the chest showed mildly hyper-expanded lungs with no 
active cardiopulmonary process.  He was diagnosed with 
reactive airway disease.

An April 2003 CT study of the Veteran's chest from the VA 
treatment records showed right hilar adenopathy and a 
narrowing of the right lower lobe bronchus with questionable 
post-obstructive pneumonia.  The Veteran reported that he 
felt that his lungs were getting worse, and that over the 
past several months he had had a cough productive of yellow 
sputum and dyspnea that was worse when lying on his left side 
or back.  A chest X-ray showed a hazy right diaphragm, 
improved from November 2002, and a questionable right 
retrocardiac lesion.  He was diagnosed with a COPD 
exacerbation without much of a bronchospastic component and 
it was again noted that he was a smoker, at two packs of 
cigarettes a day.

A May 2003 chest CT study suggested post obstructive 
pneumonia in the right lower lobe basilar segment, the 
possibility of a hilar mass, and a moderate amount of right 
pleural fluid.  A physician opined that the hilar lesion with 
apparent associated pneumonia was most consistent with 
primary lung cancer due to the Veteran's age, cigarette use, 
and asbestos exposure.  In addition, he was diagnosed with 
COPD, and X-ray results were consistent with asbestos-related 
lung disease, as manifested by pleural plaques and increased 
interstitial infiltrates.  At May 2003 VA treatment, the 
Veteran reported asbestos exposure both in service and from 
occupational exposure after service.  

A bronchial biopsy performed later in May 2003 showed a 
foreign body reaction to aspirated food, with resultant 
chronic pneumonia and the probable development of post-
inflammatory bronchiectasis.  The Veteran was told that it 
was still possible that a neoplasm was present in the 
affected lobe, given his cigarette use and asbestos exposure.  
In June 2003 the Veteran's wife reported that he was feeling 
better, with near total resolution of his cough and sputum.

In November 2004 the Veteran wrote that he wore a mask during 
his post-service occupational exposure to asbestos.  He also 
wrote that while he was serving on the USS Ranger the boiler 
exploded, covering him in a sooty substance.  The Veteran 
noted that the boiler was covered in asbestos.

The Veteran had a VA examination in December 2004.  It was 
noted that in the early 1970s he developed a recurrent upper 
respiratory infection that became progressively more severe 
and more long-lasting each time he had bronchitis.  The 
infection came to be associated with wheezing and shortness 
of breath on exertion.  In 1979 he first saw a doctor for his 
respiratory problems and was given medication, which led to 
some improvement.  However, he continued to have frequent 
upper respiratory infections, and the recovery times became 
longer.  He said he had smoked since he was 16 years old, 
including three packs per day from about 20 years ago to one 
year ago, and about one pack per day for the past year.  He 
was using oxygen and became significantly short of breath 
with minimal exertion.  In addition, he used bronchodilator 
inhalers and had a productive cough.  He said that he had had 
respiratory problems while serving in the Navy.  

On clinical evaluation, the Veteran's lungs manifested 
significantly diminished diaphragmatic movement bilaterally, 
markedly diminished respiratory excursion, diminished breath 
sounds in both lung fields, especially on the right lower 
lung, and no wheezing or rhonchi.  In addition, there was no 
evidence of cor pulmonale or right ventricular hypertrophy.  
The examiner diagnosed the Veteran with COPD, associated with 
an underlying restrictive component.  In addition, the 
examiner noted that a CT scan of the thorax did not show 
signs of prior asbestos exposure, and was most suggestive of 
chronic obstructive airway disease.  Pulmonary function 
studies were most consistent with obstructive changes, 
diffusion capacity was normal corrected, and bronchodilator 
testing was inconclusive because of poor technique.  The 
examiner opined that there was not any evidence that the 
Veteran's pulmonary condition was due to possible exposure to 
asbestos.  

In September 2005 the Veteran submitted general legal and 
medical information about asbestos exposure from the Internet 
which he had printed in April 2005.  His VA treatment records 
show that he has continued to be treated for COPD.  

Although the record shows that the Veteran was exposed to 
asbestos during his active service (and apparently also after 
service), a preponderance of the evidence shows that he does 
not have asbestosis as a result of that asbestos exposure.  
At VA treatment in May 2003 it was noted that the Veteran's 
chest X-ray and cough were consistent with asbestos-related 
lung disease, but the December 2004 CT scan showed chronic 
obstructive pulmonary disease changes without signs of prior 
asbestos exposure.  In addition, the December 2004 VA 
examiner felt that there was not evidence that the Veteran's 
pulmonary condition was due to possible asbestos exposure.  
The Veteran has also not been treated for or diagnosed with 
asbestosis at his more recent treatment.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In addition, the Board notes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  In the present case the Veteran's diagnosis of 
asbestosis occurred before his October 2004 claim.  Since 
then he has been treated for COPD without having a diagnosis 
of asbestosis.  In addition, the December 2004 CT scan was 
reported to specifically show that the Veteran does not have 
asbestosis.  Therefore, the Board finds that the greater 
weight of the evidence is against the Veteran's claim of 
service connection for asbestosis as a result of asbestos 
exposure.  While there is ample evidence that he has COPD, 
there is not any evidence of record that it is connected to 
the Veteran's service.  And, as noted above, the COPD can 
also not be service connected to whatever extent it resulted 
from injury or disease attributable to his use of tobacco 
products during service.  

As for the information from the Internet about asbestosis 
which has been associated with the claims file, it is of 
little probative value because it constitutes general 
information and is not accompanied by any medical evidence or 
opinion specific to the Veteran's own medical situation.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).

We recognize the sincerity of the arguments advanced by the 
Veteran that his asbestosis and COPD are service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, asbestosis and COPD require specialized training for 
a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.

Because the evidence preponderates against the claim of 
service connection for asbestosis and COPD, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for asbestosis, claimed as a result of 
asbestos exposure in service, is denied.

Service connection for COPD is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


